After alleging the proceedings under which the plaintiff was appointed the rehabilitator of the Lawyers Mortgage Company, pursuant to article XI of the Insurance Law of the State of New York, the complaint alleges that the defendant sold to Lawyers Mortgage Company, on or about November 16, 1932, certain premises located in Westchester county for the sum of $14,000 subject to a mortgage in the sum of $62,000, and that said premises were conveyed by defendant to Terrace Realty Corporation (instead of directly to the Lawyers Mortgage Company) which received said title for the benefit of the Lawyers Mortgage Company, in order to circumvent the provisions of the statute which makes illegal the purchase of real property by an insurance company except for certain specified purposes. The complaint further alleges that, after ascertaining the facts, plaintiff notified defendant of his intention to rescind the sale, and has offered and is ready to reconvey to defendant the aforesaid premises, and to pay to defendant all of the moneys received in the operation of said property, as well as the brokerage commissions paid by the defendant, and to account to the defendant for all moneys received in the operation of said premises. Plaintiff demanded judgment for $14,000, with interest from November 16, 1932. Judgment dismissing the complaint on the merits at the close of plaintiff’s case unanimously affirmed, with costs. No opinion. Present — Martin, P. J., McAvoy, O’Malley, Townley and Glennon, JJ.